DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/677,741 filed on February 22, 2022.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on February 22, 2022.  

4.	Applicant’s disclosure of related application information as described in paragraph [0001] of the specification is acknowledged.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 11,295,265 B2 to Simons (hereinafter “265 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as the following claims comparison would show.  

Instant Application

265 patent
Claim 1
A method for verifying a product, comprising: 
receiving label information, wherein the label information comprises a value of a code printed on a label with thermosensitive ink; 
determining a significance of the code, wherein the significance of the code is encrypted and stored on a server; in accordance with a determination that the significance of the code is verified, 
transmitting a continue indication; and in accordance with a determination that the significance of the code is not verified, transmitting a discard indication, 
wherein: a portion of the code corresponds to a portion of the value of the code, 
the value is a first value if the portion of the code has not disappeared, and a value of the portion of the first value corresponds to the portion not disappearing, and the value is a second value if the portion of the code disappeared, and a value of the portion of the second value corresponds to the portion of the code disappearing.

Claim 1
A method for verifying a product in a cold chain comprising: 

receiving label information, wherein the label information includes information about a code printed on a label with thermosensitive ink and conventional ink; 

determining the significance of the code, wherein the significance of the code is encrypted and stored on a server; in accordance with a determination that the significance of the code is verified, returning a continue indication; 

and in accordance with a determination that the significance of the code is not verified, returning a discard indication, 

wherein: a portion of the code printed with the thermosensitive ink corresponds to a portion of a value of the code, 

the value is a first value if the thermosensitive ink in the portion of the code has not disappeared, and a value of the portion of the first value corresponds to the thermosensitive ink in the portion not disappearing, and the value is a second value if the thermosensitive ink in the portion of the code disappeared, and a value of the portion of the second value corresponds to the thermosensitive ink in the portion of the code disappearing.
Claim 4
The method of claim 1, wherein the label information is received via a text-based communication protocol.

Claim 13
The method of claim 1, wherein the label information is received via a text-based communication protocol.
Claim 9
The method of claim 1, further comprising determining whether the value of the code is the first value or the second value, wherein:
the determination that the significance of the code is verified comprises determining that the value of the code is the first value, and
the determination that the significance of the code is not verified comprises determining that the value of the code is the second value.

Claim 14
The method of claim 1, further comprising determining whether the value of the code is the first value or the second value, wherein: 

the determination that the significance of the code is verified comprises determining that the value of the code is the first value, and 

the determination that the significance of the code is not verified comprises determining that the value of the code is the second value.


	As shown in the claims comparison above, although the claims are not identical, the claimed subject mater is the same.  Both recite a method of verifying a product by verifying a code.  The preamble may be slightly different for example in claim 1 of 265 patent limits the method is used in a product in a cold chain whereas the instant appellation is silent.  Or, the value or code may be used in the same manner.  However, the essential steps are the same in that when the code is verified, a continue indication is provided, and otherwise, discard indication is provided and the value is a first value if the portion of the code has not disappeared or is not disappearing.  And the value is a second value if the portion of the code has disappeared or is disappearing.  The method of claim 1 of the instant application and claim 1 of 265 patent are the same. The cited dependent claims are verbatim identical to the corresponding claims of 265 patent.  


Allowable Subject Matter
5.	Claims 10-20 are allowed.
6.	Claims 2, 3, and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method of verifying a product comprising receiving a label information which comprises a value of a code with thermosensitive ink; the code is encrypted and stored on a server; and if the code is verified, transmitting a continue indication and if the code is not verified, transmitting a discard indication wherein a portion of the code corresponds to the value of the code, and the value is a first value if the code has not disappeared or is not disappearing and the value is a second value if the portion of the code disappeared or is disappearing.  The additional limitations in the dependent claims are neither disclosed nor suggested by the cited references.  The system claims and device claims (on label) is also allowable. 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
December 16, 2022